Citation Nr: 0335747	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether a timely substantive appeal was received with 
respect to the September 13, 2000, rating action which 
denied the veteran's claim of entitlement to service 
connection for endometriosis.

2.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1981 to November 1984.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  In a letter, dated September 20, 2000, the RO notified 
the veteran that it had denied her claim of entitlement to 
service connection for endometriosis.

2.  On July 24, 2001, the RO received the veteran's 
statement which contained the necessary information for a 
substantive appeal of her claim of entitlement to service 
connection for endometriosis.

3.  The veteran's endometriosis was first manifested on 
active duty.


CONCLUSIONS OF LAW

1.  The veteran timely appealed the RO's September 13, 
2000, rating action which had denied her claim of 
entitlement to service connection for endometriosis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2003).

2.  Endometriosis is the result of disease or injury 
incurred in service.  38 U.S.C.A. § 1131, 5102, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  In August 2001, the VA published final 
regulations implementing the VCAA.  66 Fed. Reg. 45620 
(August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
her claim.  Accordingly, there is no need for further 
development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts and Analysis

In addition to the issue of entitlement to service 
connection for endometriosis, there is a predicate issue as 
to the timeliness of the veteran's appeal.  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after an Statement of the Case (SOC) 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A Substantive Appeal 
consists of a properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or 
law made by the RO in reaching the determination being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the SOC.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

Generally, a Substantive Appeal must be filed within 60 
days from the date that the RO mails the SOC to the 
veteran, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. 7105; 38 C.F.R. § 20.302(b).

On February 9 and September 13,  2000, the RO denied the 
veteran's claim of entitlement to service connection for 
endometriosis.  The veteran was notified of those 
decisions, the last time in a letter dated September 20, 
2000.  In October 2000, her NOD was received, and in June 
2001, she was issued an SOC.  On September 26, 2001, the 
veteran received her substantive appeal (VA Form 9).  
Although the envelope and attendant postmark were not 
associated with the claims folder, that appeal was signed 
on September 24, 2001, more than one year after the 
notification letter had been mailed.  In October 2001, the 
RO notified the veteran that her appeal was not timely and 
that the September 2000 decision was, therefore, final.  

In July 2001, the veteran sent correspondence to her 
congressman in which she questioned not only the denial of 
service connection for endometriosis but also the 
timeliness of her appeal.  In August 2001, that 
correspondence was associated with her claims folder.  

In November 2002, the veteran's representative also 
questioned the RO's decision with respect to the issue of 
timeliness.  In a response, dated November 26, 2002, the RO 
reiterated the reasons that it found the veteran's appeal 
untimely and informed the veteran that if she disagreed 
with that decision, she had one year from the date of the 
letter to appeal.  The veteran disagreed with that 
decision, and in December 2002, the RO received her NOD.

In January 2003, the RO issued the veteran an SOC with 
respect to the timeliness issue.  Later that month, the RO 
received the veteran's substantive appeal.  Thus, that 
issue was perfected for appeal.

Although the veteran's VA Form 9, signed on September 24, 
2001, was not timely, a review of the evidence discloses 
that the veteran had earlier perfected her appeal with 
respect to the issue of entitlement to service connection 
for endometriosis.  Indeed, on July 24, 2001, the RO 
received correspondence from the veteran in which she 
requested that her claims folder be transferred from the 
Fargo RO to the RO in Minneapolis, Minnesota, for further 
consideration of her claim of entitlement to service 
connection for endometriosis.  Such correspondence was not 
only timely with respect to the RO's September 2000 rating 
decision, it contained the information necessary to perfect 
the veteran's appeal.  As such, the issue of entitlement to 
service connection for endometriosis is ripe for appellate 
consideration on the merits.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).
The veteran's service medical records show that from June 
1982 to January 1984, she complained of abdominal and/or 
pelvic pain on several occasions.  Although endometriosis 
was not reported, the various diagnoses included 
gastroenteritis, a urinary tract infection, trichomonal 
vaginitis, and pelvic inflammatory disease.

VA medical records show that in January 1987, the veteran 
again began to experience abdominal pain.  In September 
1993, she was treated at the Central Plains Clinic, Ltd., 
for probable endometriosis.  In June 1996, following a 
laparoscopy by T. L. L., M.D., that diagnosis was 
confirmed.

The RO has received a number of opinions as to a possible 
nexus between the veteran's endometriosis and her 
abdominal/pelvic pain in service.  In February 1999 and 
March 2001, respectively, Dr. L. and a VA Certified Nurse 
Practitioner reviewed the veteran's medical records and 
concluded that it was at least as likely as not that the 
veteran's endometriosis was first manifested by her 
abdominal/pelvic pain in service.  In July 1999 and August 
2000, however, the Chief of Gynecology at the Minneapolis 
VA Medical Center (MC) and the Vice Chair and Associate 
Professor of Medicine at the University of North Dakota 
School of Medicine & Health Sciences - Fargo, also reviewed 
the veteran's records.  The found it unlikely that the 
veteran's abdominal/pelvic symptoms in service were related 
to her endometriosis.  They acknowledged, however, that 
such a relationship was possible.  

Although the presence of endometriosis was not clinically 
established until several years after service, the 
foregoing evidence suggests that the veteran's 
endometriosis was first manifested in service.  At the very 
least, the foregoing evidence is in relative equipoise with 
respect to that question.  That is, there is an approximate 
balance of evidence both for and against the veteran's 
claim.  Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection for 
endometriosis is warranted.


ORDER

The veteran's appeal with respect to the question of 
timeliness of her substantive appeal is granted.  

Entitlement to service connection for endometriosis is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



